DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election of Group I, claims 1-12 and 14, in the reply filed on Jan. 7, 2022 is acknowledged.
Applicant presents several comments which do not include any substantive rebuttal of the restriction requirement and which do not identify any alleged errors in the restriction requirement. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. MPEP § 818.03(a).
The requirement is still deemed proper and is therefore made FINAL.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on Jan. 7, 2022.


Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over US Patent No. 6,254,801 B1 (herein “Reinold”) in view of US Patent No. 3,641,138 (herein “Ondrey”).
Reinold describes stabilizers comprising a polymer prepared by polymerization of acrolein and acrylic acid (see col. 3, ll. 25-30) in the presence of hydrogen peroxide (a free radical initiator). Reinold does not disclose the presently recited process stream from (meth)acrolein synthesis containing between 8 and 50 wt% of (meth)acrylic acid.
Ondrey describes a method for producing unsaturated aldehydes and acids (see the abstract). Ondrey describes an example (see Example 7 at col. 6, ll. 30-75 and the run using the catalyst of Example 2 as the third entry in Table I) which yields a process stream comprising acrolein and acrylic acid; the examiner has calculated that the process stream includes about 32 wt% of acrylic acid. 
Case law has established that an art recognized suitability for an intended purpose supports a prima facie case for obviousness. See MPEP 2144.07. In the present case, it is evident from Reinold’s disclosure that a mixture of acrolein and acrylic acid was recognized in the art as being suitable for polymerization. In light of Ondrey’s disclosure 
One of ordinary skill in the art would have merely exercised ordinary creativity by selecting a known source of acrolein and acrylic acid to make Reinold’s polymers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have polymerized the process stream of Ondrey’s synthesis of acrolein to make Reinold’s polymers.

Claim Objections

Claims 4 and 7 are objected to because of the following informalities.
Claims 4 and 7 contain references to the compound “protoanemonine” which appears to be a misspelling of “protoanemonin” (lacking the terminal ‘e’).
Claim 4 contains references to the compounds “terephthaladehyde” and “diformulfuran” which appear to be misspellings of “terephthaldehyde” and “diformylfuran”, respectively.
Appropriate correction is required.

Allowable Subject Matter

Claims 1-3, 5-6, and 8-12 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICHARD A HUHN/Primary Examiner, Art Unit 1764